DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              LARRY JONES,
                                Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D18-3451

                              [March 21, 2019]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Ernest A. Kollra, Jr.,
Judge; L.T. Case No. 08-017181CF10A.

  Larry Jones, Blountstown, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

WARNER, GROSS and CONNER, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.